TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00685-CR







Michael A. Benning, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0944867, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING







PER CURIAM


	This is an appeal from an order revoking community supervision.  The underlying
offense is delivery of cocaine.  The punishment is imprisonment for six years.

	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.

	The order revoking community supervision is affirmed.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Affirmed

Filed:   May 8, 1996

Do Not Publish